Exhibit 10.34
 
AGREEMENT


Agreement made this 20th day of December, 2007 by and between Able Energy, Inc.,
a corporation formed under the laws of the State of Delaware having an address
at 198 Green Pond Road, Rockaway, New Jersey 07866 ("Able"), and S&S NY
Holdings, Inc., a corporation formed under the laws of the State of Florida
having and address at 15335 Groose Point Lane, Clermont, Florida 34714 ("S&S").
 
WHEREAS, Able is engaged in the business, among other things, of the retail
distribution of home heating oil, propane gas, kerosene, and diesel fuels (the
"Fuel(s))";
 
WHEREAS, Able is seeking to obtain financing for its purchase of Fuel. it sells
for other than fuels its sells for which it has received pre-payment from its
customers prior to delivery ("Pre-Paid Fuel"); and
 
WHEREAS, S&S has agreed to provide Able with financing for its purchase of Fuel
under the terms and conditions hereinafter set forth.
 
NOW, therefore upon the mutual covenants and agreements hereinafter contained
and intending to be legally bound, the parties hereby agree as follows:
 
1. Financing. Upon the execution of this Agreement, S&S will deposit the sum of
Five Hundred Thousand ($500,000) Dollars (the "Funds") in a bank account (the
"Account") to be opened and maintained exclusively by Able for the sole purpose
of using the Funds to purchase Fuel and effectuating the terms of this
Agreement.
 
2. Purchase of Fuel. Able shall have sole discretion and authority to use the
Funds to purchase Fuel on such terms, i.e., price, amount, etc. as it determines
in its sole discretion; however, Able agrees that it will not use the Fuel
purchased with the Funds to fulfill Able's obligations to its customers who
purchased Pre-Paid Fuel.
 
3. Sale of Fuel. Able shall have sole authority to sell, the Fuel it purchases
with the Funds to its customers on such term and conditions as it determines in.
its sole discretion.
 
4. Proceeds From Sale of Fuel. All proceeds received by Able from its customers
from the sale of Fuel as set forth in paragraph 3 of this Agreement shall be
deposited directly into the Account (the "Proceeds").
 
5. Repayment of Funds; Payments to S&S. The principal amount of the Funds shall
be repaid to S&S no later than April 1, 2007. In addition, commencing on the
first Friday after the execution of this Agreement and every Friday thereafter,
Able shall pay to S&S the sum of seven and one-half cents ($0.075) for each
gallon of Fuel it sells to its customers in accordance with paragraph 3 of this
Agreement from the Proceeds deposited in the Account (the "Additional Payment");
but, in no event shall the Additional Payment to S&S in any thirty (30) day
period he loss than $37,500 (the "Minimum Additional Payment"). Notwithstanding
anything to the contrary herein, S&S shall not receive any payment for any sums
received from the sale of Pre-Paid Fuel. .
 

--------------------------------------------------------------------------------


 
6. Reconciliation of Account. Commencing thirty (30) days from the date of the
execution of this Agreement and every thirty (30) days thereafter, Able shall
provide an accounting to S&S of the Account setting forth all amounts withdrawn.
from the Account, all amounts deposited into the account, the amount (in
gallons) of Fuel purchased with the Funds in the account on a daily basis and
the amount (in gallons) of Fuel sold on a daily basis from the Fuel it purchased
with the Funds.
 
7. Security Interest. Able shall cause the shareholders of All American
Properties, Inc. formerly known as All American Plazas, Inc. ("All American") to
pledge 1,838,573 shares of the common stock of Able (the "Shares") owned by All
American to S&S as security for Able's obligations pursuant to paragraph 5 of
this Agreement. The certificate for the Shares shall be held in escrow by
Kenneth N. Miller, Esq. (the "Escrow Agent"). In the event Able fails to repay
the Funds on or before April 1, 2008 this shall be deemed an event of default
("Event of Default") which shall cause the Escrow Agent to release the Shares
from Escrow five (5) business days after he receives written notice from S&S of
the Event of Default with a copy to Able and the Event of Default has not been
cured within that five (5) day period. At that time, the Escrow Agent shall
release and turnover to S&S the Shares in full satisfaction of Able's
obligations under this Agreement. S&S agrees that its will sell the Shares in an
orderly and reasonable fashion to maximize the value of the Shares. In the
event, upon the sale of the Shares by S&S it receives proceeds from such sales
that are in excess of any amount owed hereunder, S&S will forthwith return such
excess amount to Able. Able will take the steps necessary to perfect and
acknowledge S&S's security interest in the Shares, including executing all such
further documents and causing Able to execute all such other documents
necessary.
 
Notwithstanding anything to the contrary in the prior agreement between the
parties dated October 17, 2007 (the "Prior Agreement"), in the event of a
default of Able under the terms of the Prior Agreement, S&S shall have no right
to enforce its rights against the Collateral as defined in and provided for in
the Prior Agreement until April 1, 2007; however, in the event that such default
under the Prior Agreement shall continue and is not cured by Able by April 1,
2007 and after notice as provided for in the Prior Agreement, S&S shall have the
right to then proceed against and enforce its rights with respect to the
Collateral under the Prior Agreement and, in addition, the Escrow Agent upon
proper notice from S&S shall release the Shares from Escrow to S&S which shall
have the right to sell such Shares necessary to satisfy Able's obligations to
S&S under the Prior Agreement. S&S further agrees that any such sale of the
Shares shall be made in an orderly and reasonable fashion intended to maximize
the price received upon the sale of the Shares and any amounts received from
such sale in excess of Able's obligations under the Prior Agreement or this
Agreement shall be forthwith returned to Able.
 

--------------------------------------------------------------------------------


 
8. Term. The term of this Agreement shall be from the date of the execution of
this Agreement through March 31, 2008.
 
9. Right of S&S to supply Able with Fuel. S&S shall have the right to supply Abe
with Fuel during the Term of this Agreement provided that the cost of such Fuel
provided by S&S is lower than the cost Able is paying for its Fuel at that time.
 
10. Covenants. During the Term of this Agreement, Able shall:
 
(a) Not dispose of, transfer, assign, mortgage, or in any manner encumber
the-Account or Fuel purchased with Funds from the Account;
 
(b) Afford S&S and its representatives reasonable access, after appropriate
notice to all records relating to the Account, the purchase of Fuel from the
Funds and the sale of Fuel purchased with the Funds. Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and Able shall cooperate fully therein;
 
(c) Conduct its business only in the ordinary course of business;
 
(d) Maintain the assets essential to the purchase and sale of the Fuel in good
operating repair and condition, subject to normal wear and tear, and make
repairs and replacements in accordance as necessary;
 
(e) Notify S&S concerning any material changes to status of the business,
operations, and finances of Able;
 
(f) Deposit all proceeds from the sale of Fuel it receives from its Customers in
the Account;
 
(g) Continue to make the payments to S&S required under paragraph 5 of this
Agreement; and
 
(h) Continue in full force and effect or renew or replace all policies of
insurance now in effect which cover the assets of its business and property and
give all notices and present all material claims under all policies of insurance
in due and timely fashion. Able will take steps necessary to add S&S as
additional insured on such policies to the extent of, the amount of the Funds.
 
11. Indemmnification. Able shall indemnify and hold S&S and its directors,
officers, employees, affiliates, agents, successors and assigns harmless from
and against:
 
(a) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the operation of the Account and
subsequent purchase and sale of Fuel incurred by Able during the Term, and
 

--------------------------------------------------------------------------------


 
(b) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys' and
other professionals' fees and disbursements incident to any and all losses,
liabilities, obligations, damages, costs and expenses with. respect to which
indermnification is provided hereunder.
 
12. General Provisions.
 
(a) Further Assurances. Each party, will upon request of the other, execute and
deliver all instruments and documents of further assurance or otherwise, and
perform all acts and things, which may be required to carry out its obligations
hereunder and to consummate and complete the transactions contemplated by this
Agreement.
 
(b) Independent Contractor. In all activities under this Agreement S&S shall be
an independent contractor Nothing in this Agreement shall be deemed to make S&S,
any of its subsidiaries, or employees; the agent, employee, joint venture
partner or employee of Able.
 
(c) Notices. Any notice or other, communication under the provisions of this
Agreement shall be in writing, and shall be given by postage prepaid, registered
or certified mail, return receipt requested, by hand delivery with an
acknowledgment copy requested, or by the Express Mail service offered by the
United States Post Office or by any reputable overnight courier service,
directed to the addresses set forth above, or to any new address of which any
party hereto shall have informed the others by the giving of notice in the
manner provided herein. Such notice or communication shall be effective, if sent
by mail, three (3) days after it is mailed within the continental United States;
if sent by Express Mail service or overnight courier service, one day after it
is mailed; or by hand delivery, upon receipt.
 
(d) Governing Law. This agreement and the transaction documents shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law. In any dispute arising
hereunder or in connection with this agreement the parties agree to submit to
the jurisdiction of the state courts located in New York.
 
(e) Parties-In-Interest. This agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, administrators,
executors, successors and assigns.
 
(f) Entire Agreement and Modification. This Agreement constitutes and contains
the entire Agreement of the parties and supersede any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting its subject matter. This Agreement may not be amended except by a
written agreement executed. by the party to be changed with the amendment.
 

--------------------------------------------------------------------------------


 
(g) Waiver. Any of the terms and conditions of this Agreement, and any
inaccuracies in any of the representations or warranties contained herein, may
be waived at any time and from time to time, in writing, by such parties as are
entitled to the benefit of such terms, conditions, warranties or
representations. Such waiver shall not constitute or be deemed a waiver of any
other terms, conditions or inaccuracies.
 
(h) Interpretation. Headings, captions, section or section numbers appearing in
this Agreement are for ease of reference and convenience only, and shall in no
way be deemed to define, modify, affect, limit or describe the scope, intent or
content of this Agreement or of provisions to which they relate.
 
(i) Singular or Plural Words. Whenever used, the singular pronoun will include
the plural, the plural will include the singular, and the uses of any gender
will include all genders as required or necessary for proper grammatical reading
or as the sense or context requires.
 
(j) Drafting Presumptions. Any ambiguity in this Agreement shall not be
construed in accordance with any presumption against the party initially
drafting this Agreement. If any provision of this Agreement may be construed in
two or more ways, such provision shall have the meaning which renders it valid
and enforceable.
 
(k) Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, sections or subsections contained in this Agreement shall
not affect the enforceability of the remaining portions of the Agreement or any
part hereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses, sections or subsections contained in this Agreement shall be declared
invalid, this Agreement shall be construed as if such invalid word or words,
phrase or phrases, sentence or sentences, clause or clauses, section or sections
or subsection or subsections had not been inserted.
 
(l) Assignment. This Agreement may be not assigned by Able without the written
consent of S&S.
 
(m) Counterparts. This Agreement may be executed in several counterparts and all
of such counterparts shall constitute one and the same instrument with the same
force and effect as if all the parties had executed the same document.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, as of the day
and year first above written.

 

  Able Energy, Inc.    
Witness:____________________________
By: /s/ Gregory D. Frost  
Gregory D. Frost
 
Chief Executive Officer
 
        S&S NY Holdings, Inc.    
Witness:____________________________
By: /s/ Manpreet S. Thaper  
Manpreet S. Thaper,
President

 